Exhibit 10.6

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made effective as of July
11, 2015 (the “Effective Date”) by and between OnCore Biopharma, Inc. (the
“Company”), and Patrick T. Higgins (the “Executive”) (together the “Parties”).

 

RECITALS

 

A.As of the Effective Date, the Company and the Executive have agreed to
terminate any and all existing employment agreements (including any amendments
thereto) between the Executive and the Company and set forth their mutual rights
and obligations in this Agreement; and

 

B.In connection with and as a condition to the execution of this Agreement,
Tekmira Pharmaceuticals Corporation, the parent of the Company (“Tekmira”), and
the Executive have also agreed to the terms of that certain Share Repurchase
Agreement, dated as of the date hereof (the “Share Repurchase Agreement”),
whereby certain common shares of Tekmira owned by the Executive are subject to a
repurchase right of Tekmira, pursuant to the terms and conditions thereof.

 

THEREFORE, the Parties agree as follows:

 

Section 1.                Position and Duties. The Executive will serve as Chief
Business & Commercial Operations Officer (& US Site Head) of the Company, and
will have powers and duties consistent with such position as may from time to
time be prescribed by the Chief Executive Officer of the Company. As Chief
Business & Commercial Operations Officer (& US Site Head) of the Company, the
Executive shall devote his full working time and efforts to the business and
affairs of the Company. Notwithstanding the foregoing, the Executive may manage
his personal investments or engage charitable or other community activities.

 

Section 2.                Compensation and Related Matters.(a)           

 

(a)          Base Salary. The Executive’s base salary will be US$360,000 per
year. The Executive’s base salary will be reviewed annually by the Chief
Executive Officer of the Company and is subject to increase but not decrease
except for an across-the-board salary reduction affecting all senior executives
of the Company. The base salary in effect at any given time is referred to as
“Base Salary” and this Agreement need not be modified to reflect a change in
Base Salary. Notwithstanding the foregoing, for the purposes of determining the
“Base Salary” for a termination by the Executive for “Good Reason” solely under
Section 4(d)(iv), the Base Salary shall be the amount set forth in the first
sentence of this Section 2(a). The Base Salary is subject to withholding and
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

 

(b)          Bonus. The Executive is eligible to be considered for an annual
discretionary bonus of up to 40% of Base Salary (such bonus, the “Target
Bonus”); however, notwithstanding the foregoing, for the purposes of determining
the “Target Bonus” for a termination by the Executive for “Good Reason” solely
under Section 4(d)(iv), the Target Bonus shall be 40% of Base Salary). The
Target Bonus shall be subject to the terms of the bonus plan and the approval of
the Company’s Board of Directors (the “Board”), in its sole discretion, on an
annual basis.

 



 

 

(c)           Expenses. The Executive is entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in performing services
under this Agreement, in accordance with the policies and procedures then in
effect and established by the Company for its senior executives.

 

(d)          Other Benefits. The Executive is entitled to participate in or
receive benefits under the Company’s employee benefit plans as they may be
adopted and amended from time to time, subject to the terms and conditions of
those employee benefit plans.

 

(e)          Equity Compensation. Subject to the discretionary approval of the
Company’s Board of Directors, and in accordance with the Company’s annual
performance and compensation review process, the Executive shall be eligible to
receive equity awards under the Tekmira Pharmaceuticals Corporation Share
Incentive Plan and or any other similar equity incentive plan to the same extent
as other executives of the Company.

 

(f)           Vacations. The Executive is entitled to paid holidays and vacation
days each year, in an amount determined in accordance with and subject to the
Company’s applicable policies in effect, and as may be amended from time to
time. Unless a different number is established by the Board in its sole
discretion, the Executive will be entitled to 20 days of vacation per calendar
year, which will be pro-rated for any year in which the Executive is only
employed with the Company for a portion of the year or for any period in which
the Executive is not a full-time employee. Carry-over of vacation days will be
according to Company policy, and any accrued but unused vacation days will be
paid out upon termination.

 

Section 3.                Non-Competition and Non-Solicitation

 

(a)          The Executive acknowledges that the Company’s industry is highly
competitive and employees leaving the employ of the Company have the ability to
cause significant damage to the Company’s interests if they join a competing
business immediately upon leaving the Company.

 

(b)          Definitions:

 

(i)           “Affiliate” means any person or entity directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

 

(ii)          “Business” or “Business of the Company” means (a) researching,
developing, producing and marketing any treatment for hepatitis B virus
infection in humans or (b) any other treatment area in which the Company has an
active research and development program on the date this Agreement terminates
and in connection with which the Executive directly provided service or had
direct supervisory responsibilities.

 



 

 

(iii)        “Competing Business” means any endeavor, activity or business which
is competitive in any material way with the Business of the Company worldwide.

 

(iv)        “Contact” means any person, firm, corporation or other entity that
was a client, customer, supplier, principal, shareholder, investor,
collaborator, strategic partner, licensee, contact or prospect of the Company
(or of its partners, funders or Affiliates) with whom the Executive dealt or
otherwise became aware of during the term of his employment in any capacity with
the Company.

 

(v)          “Restricted Period” means: (a) with respect to Section 3(d) the
eighteen (18) month period commencing immediately after the Executive’s
employment terminates and (b) with respect to Section 3(f), the twelve (12)
month period commencing immediately after the Executive’s employment terminates.

 

(c)           Reasonableness. The Executive hereby acknowledges and agrees that:

 

(i)           both before and since the Effective Date the Company has operated
and competed and will operate and compete worldwide, with respect to the
Business of the Company;

 

(ii)          competitors of the Company and the Business are located worldwide;

 

(iii)        in order to protect the Company adequately, any enjoinder of
competition would have to apply to any country in which the Company, during the
term of the Executive’s employment, had material business relationships;

 

(iv)        during the course of the Executive’s employment with the Company, on
behalf of the Company, the Executive will acquire knowledge of, and will come
into contact with, initiate and establish relationships with, both existing and
new clients, customers, suppliers, principals, contacts and prospects of the
Company, and that in some circumstances the Executive may become the senior or
sole representative of the Company dealing with such persons; and

 

(v)          in light of the foregoing, the provisions of this Section 3 are
reasonable and necessary for the proper protection of the Business of the
Company.

 

(d)          Restrictive Covenant. During the term of the Executive’s employment
and for the Restricted Period after the termination thereof, the Executive shall
not, without the advance written consent of the Board, such consent to be
granted or withheld in the Board’s sole discretion, within the geographic scope
of any country in which the Company, during the term of the Executive’s
employment, had material business relationships, carry on or be employed by or
engaged in or have any financial or other interest in or be otherwise
commercially involved in a Competing Business, directly or indirectly, either
individually or in partnership or jointly or in conjunction with any person,
firm, corporation or other entity, as principal, agent, consultant, advisor,
employee, shareholder or in any manner whatsoever.

 



 

 

(e)          Exception. The Executive shall not be in default of Section 3(d) by
virtue of the Executive:

 

(i)           following the termination of employment, holding, strictly for
portfolio purposes and as a passive investor, no more than five percent (5%) of
the issued and outstanding shares of, or any other interest in, any corporation
or other entity that is a Competing Business; or

 

(ii)          during the term of his employment, holding, strictly for portfolio
purposes and as a passive investor, issued and outstanding shares of, or any
other interest in, any corporation or other entity, the business of which
corporation or other entity is in the same Business as the Company provided such
corporation is not a Competing Business, and provided further that the Executive
first obtains the Company’s written consent, which consent will not be
unreasonably withheld.

 

If the Executive holds issued and outstanding shares or any other interest in a
corporation or other entity pursuant to Section 3(e)(ii) above, and following
the acquisition of such shares or other interest the business of the corporation
or other entity becomes a Competing Business, the Executive will promptly
dispose of the Executive’s shares or other interest in such corporation or other
entity.

 

(f)           Non-Solicitation. The Executive shall not, during the term of his
employment and for the Restricted Period after the termination thereof for any
reason, whether legal or illegal, either individually or in partnership or
jointly or in conjunction with any person, firm, corporation or other entity, as
principal, agent, consultant, advisor, employee, shareholder or in any manner
whatsoever, without the prior written and informed consent of the Company,
directly or indirectly:

 

(i)           solicit, induce or encourage any Contact to curtail or cease its
relationship with the Company, for any purpose which is competitive with the
Business; or

 

(ii)          accept (or procure or assist the acceptance of) any business from
any Contact if such business is competitive with the Business; or

 

(iii)        be employed by or supply (or procure or assist the supply of) any
goods or services to any Contact for any purpose which the Executive knows or
has reason to know is competitive with the Business; or

 

(iv)        employ, engage, offer employment or engagement to or solicit the
employment or engagement of or otherwise entice away from or solicit, induce or
encourage to leave the employment or engagement of the Company, any individual
who is employed or engaged by the Company at the time of any such offer,
solicitation or enticement whether or not such individual would commit any
breach of his contract or terms of employment or engagement by leaving the
employ or the engagement of the Company, provided that the Executive shall be
permitted, solely in a personal capacity, to provide letters of reference for
individuals who are employed by the Company.

 



 

 

(g)          Validity. The Executive expressly recognizes and acknowledges that
it is the intent of the parties that the Executive’s activities following the
termination of the Executive’s employment with the Company be restricted in the
manner described in this Section 3, and acknowledges that good, valuable, and
sufficient consideration has been provided in exchange for such restrictions.
The Executive acknowledges and agrees that, simultaneous with and as a condition
to this Agreement, Tekmira and the Executive have agreed to enter into the Share
Repurchase Agreement, in order to accelerate the termination of certain of
Tekmira’s rights to repurchase common shares of Tekmira owned by the Executive,
and that such Agreement shall be considered as a portion of the consideration
received by the Executive on account of the Executive’s obligations under this
Section 3. The Executive agrees that should any of the restrictions contained in
this Section 3 be found to be unreasonable to any extent by a court of competent
jurisdiction adjudicating upon the validity of the restriction, whether as to
the scope of the restriction, the area of the restriction or the duration of the
restriction, then such restriction shall be reduced to that which is in fact
declared reasonable by such court, or a subsequent court of competent
jurisdiction, requested to make such a declaration, in order to ensure that the
intention of the parties is given the greatest possible effect.

 

Section 4.                Termination. The Executive’s employment by the Company
may be terminated without any breach of this Agreement under the following
circumstances:

 

(a)          Death. The Executive’s employment hereunder terminates upon his
death.

 

(b)          Disability. The Company may terminate the Executive’s employment if
he is disabled (as determined by the Chief Executive Officer) in a manner that
renders the Executive unable to perform the essential functions of his then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of six months or more. Nothing in this Section 4(b)
is to be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq., and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

 

(c)                Termination by Company for Cause. For purposes of this
Agreement, “For Cause” shall mean: (i) Employee is charged with a felony
(excluding a DUI) or any violation of state or federal securities laws; (ii)
Employee willfully engages in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; (iii) Employee commits a material breach
of this Agreement; (iv) Employee willfully refuses to implement or follow a
lawful policy or directive of the Company; or (v) Employee engages in
misfeasance or malfeasance demonstrated by a pattern of failure to perform job
duties diligently and professionally. The Company may terminate Employee’s
employment For Cause at any time, without any advance notice. The Company shall
pay Employee all compensation to which Employee is entitled up through the date
of termination, subject to any other rights or remedies of the Company under
law; and thereafter all obligations of the Company under this Agreement shall
cease.

 



 

 

(d)          Termination by the Company Without Cause or by the Executive for
Good Reason. The Company may terminate the Executive’s employment under this
Agreement at any time without Cause and the Executive may terminate his
employment with Good Reason. For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following events without the Executive's prior
written consent: (i) the failure of the Executive to be appointed to the
position set forth in Section 1, if not promptly cured after written notice;
(ii) a reduction by the Company of the Executive's Base Salary or Target Bonus
percentage, except for an across-the-board salary reduction affecting all senior
executives of the Company; (iii) a relocation of Employee’s principal place of
employment by more than fifty (50) miles; (iv) a termination of the Executive’s
employment by the Company or the Executive with OnCore for any reason during the
period from April 1, 2016 until April 30, 2016 and (v) a substantial and adverse
change to the Executive’s duties and responsibilities. For purposes of this
Agreement, termination for Good Reason requires Executive to comply with the
“Good Reason Process,” which means that (i) the Executive reasonably determines
in good faith that a Good Reason condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 30 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period of
not less than 30 days following that notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding the Company’s efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 30
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason is deemed not to have occurred.

 

Any termination by the Company of the Executive’s employment under this
Agreement that does not constitute a termination for Cause under Section 4(c)
and does not result from the death or disability of the Executive under Section
4(a) or (b) is a termination without Cause.

 

(e)                Termination by the Executive. Executive may terminate
employment with the Company without Good Reason at any time for any reason or no
reason at all, upon thirty (30) days’ advance written notice. The Company shall
have the option, in its sole discretion, to make Executive’s termination
effective or to direct the Executive to perform no work and/or remain off
premises at any time prior to the end of such notice period as long as the
Company pays Executive all compensation to which Executive is entitled up
through the last day of the 30 day notice period.

 

(f)           Notice of Termination. Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any termination of his employment by the Executive must be communicated by
written Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” means a notice that indicates the specific
termination provision in this Agreement that the termination is based upon.

 

(g)          Date of Termination. “Date of Termination” means: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), or by the Company
without Cause under Section 4(d) on the date the Notice of Termination is given;
(iii) if the Executive terminates his employment under Section 4(e) without Good
Reason, on the date specified by the Executive in the notice (which shall be at
least thirty (30) days after the date of the Notice of Termination) and, if no
such date is specified, 30 days after the date of the Notice of Termination; and
(iv) if the Executive terminates his employment under Section 4(e) with Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period. Notwithstanding the foregoing, if the Executive gives a Notice of
Termination to the Company that takes effect at a future date, the Company may
unilaterally accelerate the Date of Termination and that acceleration will not
be deemed a termination by the Company for purposes of this Agreement.

 



 

 

Section 5.                Compensation Upon Termination.

 

(a)          Termination Generally. If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate), (i) unpaid expense
reimbursements; (ii) accrued but unused vacation to the extent payment is
required by law or Company policy; (iii) any vested benefits the Executive may
have under any employee benefit plan of the Company; (iv) any earned but unpaid
base salary and (v) any earned but unpaid annual bonus for the prior fiscal year
(collectively the “Accrued Benefit”) on or before the time required by law, but
in no event more than 30 days after the Executive’s Date of Termination. The
Executive shall not be entitled to any other salary, compensation, bonus (or pro
rata share thereof) or benefits from the Company thereafter, except as otherwise
specifically provided hereunder, under the Company’s employee benefit plans or
as expressly required by applicable law.

 

(b)          Termination by the Company Without Cause or by the Executive for
Good Reason. If the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, then the Company shall pay the
Executive his Accrued Benefit as of the Date of Termination. In addition,
subject to the Executive providing the Company with a fully effective general
release of claims in a form and manner satisfactory to the Company that includes
but is not limited to the terms set forth in the attached Exhibit A (the
“Release”) within the 60-day period following the Date of Termination, the
Company shall pay the Executive (i) severance pay in a lump sum in cash in an
amount equal to (y) in the event of a termination during the period of April 1,
2016 until April 30, 2016, the Executive’s Base Salary multiplied by 2.0, less
withholding or (z) in the event of a termination at any other time other than as
set forth in clause (y) above, one and one-half times the Executive’s Base
Salary, less withholding (as applicable, “Severance Amount”), payable within 60
days after the Date of Termination, but if that 60-day period extends over two
calendar years, the Company shall make the payment in the second calendar year,
(ii) a bonus payment equal to (y) if the termination occurs on or before March
31, 2018, the Target Bonus pro-rated for the portion of the year the Executive
was employed by the Company prior to the termination or (z) if the termination
occurs on or after April 1, 2018, the average of the bonus payments, if any,
made to the Executive with respect to the previous three (3) calendar years
preceding the date of termination of employment, pro-rated for the portion of
the year that Executive is employed, and (iii) provided that the Executive
timely elects COBRA coverage, reimburse the Executive for the COBRA premiums
paid by the Executive, if any, for the continuation of coverage under the
Executive’s then-existing group company health plan that the Executive and his
dependents are eligible to receive for the earlier of (x) a period of up to 24
months from the date of the Executive’s termination of employment, or (y) until
the Executive becomes eligible to receive health insurance benefits under any
other employer’s group health plan.

 



 

 

Section 6.                Change in Control Provisions. The provisions of this
Section 6 set forth the Executive’s rights and obligations upon the occurrence
of a Change in Control of the Company. These provisions are intended to assure
and encourage in advance the Executive’s continued attention and dedication to
his assigned duties and his objectivity during the pendency and after the
occurrence of any Change in Control. The provisions of this Section 6 apply in
addition to, and/or modify, the provisions of Section 5(b) regarding severance
pay and benefits upon a termination of employment, if applicable, if the
termination of employment occurs within 12 months after the occurrence of a
Change in Control. These provisions are subject to the Executive providing (and
not revoking) the Company with a fully effective Release. These provisions
terminate and are of no further force or effect beginning 12 months after the
occurrence of such a Change in Control.

 

(a)          Severance. If within 12 months following a Change of Control (i)
the Company terminates the Executive’s employment with the Company other than
for Cause, or (ii) the Executive resigns from his employment with the Company
for Good Reason, within the 60-day period following the Date of Termination,
then, in lieu of paying the Executive the Severance Amount and in addition to
paying the Accrued Benefit, Company shall: (i) pay the Executive severance pay
in a lump sum in cash (less applicable withholdings) in an amount equal to the
Executive’s Base Salary multiplied by 2.0 (“Change in Control Severance
Amount”), payable within 60 days after the Date of Termination, but if that
60-day period extends over two calendar years, the Company shall make the
payment in the second calendar year; (ii) pay the Executive a bonus payment
equal to the Target Bonus pro-rated for that portion of the year that Executive
is employed, (iii) provided that the Executive timely elects COBRA coverage,
reimburse the Executive for the COBRA premiums paid by the Executive, if any,
for the continuation of coverage under the Executive’s then-existing group
company health plan that the Executive and his dependents are eligible to
receive for the earlier of (x) a period of up to 24 months from the date of the
Executive’s termination of employment, or (y) until the Executive becomes
eligible to receive health insurance benefits under any other employer’s group
health plan; and (iv) cause all stock options and other stock-based awards
granted after the Effective Date and held by the Executive to immediately
accelerate, vest, and become fully exercisable or nonforfeitable.

 

(b)          Additional Limitation.

 

(i)           Anything in this Agreement to the contrary notwithstanding, if the
amount of any compensation, payment, acceleration, benefit, or distribution by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Severance Payments will be reduced
(but not below zero) to the extent necessary so that the sum of all Severance
Payments does not exceed the Threshold Amount (defined below), but if the
after-tax amount the Executive would receive if there were no reduction pursuant
to this section (including any federal, state, and local taxes) exceeds the
after-tax amount the Executive would receive if the Severance Payments were
reduced below the Threshold Amount, the Severance Payments will no longer be so
reduced. If Severance Payments are required to be reduced, the Severance
Payments will be reduced in the following order: (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits.

 



 

 

(ii)          For the purposes of this Section 6(c), “Threshold Amount” means
three times the Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00).

 

(iii)        The determinations under this Section 6(c) will be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which must provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.

 

(c)           Change in Control Definition. For purposes of this Section 6,
“Change in Control” means the consummation of any of the following:

 

(i)           the sale of all or substantially all of the assets of the Company
or the Parent to an unrelated person or entity;

 

(ii)          a merger, reorganization, or consolidation involving the Company
or the Parent in which the shares of voting stock outstanding immediately prior
to the transaction represent or are converted into or exchanged for securities
of the surviving or resulting entity that, immediately upon completion of the
transaction, represent less than 50% of the outstanding voting power of the
surviving or resulting entity;

 

(iii)        the acquisition of all or a majority of the outstanding voting
stock of the Company or the Parent in a single transaction or a series of
related transactions by a person or group of persons; or

 

(iv)        any other acquisition of the business of the Company or the Parent,
as determined by the Board;

 

but the Company’s initial public offering, any subsequent public offering, or
another capital raising event, or a merger effected solely to change the
Company’s domicile does not constitute a Change in Control.

 

Section 7.                Section 409A Compliance. The following rules shall
apply, to the extent necessary, with respect to distribution of the payments and
benefits, if any, to be provided to the Executive under this Agreement. Subject
to the provisions in this Section, the severance payments pursuant to this
Agreement shall begin only upon the date of the Executive's “separation from
service” (determined as set forth below) which occurs on or after the date of
the Executive's termination of employment.

 

(a)          This Agreement is intended to comply with Code Section 409A (to the
extent applicable) and the parties hereto agree to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
therewith and without resulting in any increase in the amounts owed hereunder by
the Company.

 



 

 

(b)          It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409 A of the Internal Revenue Code of 1986, as amended,
and the guidance issued thereunder (“Section 409A”). Neither the Executive nor
the Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

(c)           If, as of the date of the Executive's “separation from service”
from the Company, the Executive is not a “specified employee” (within the
meaning of Section 409 A), then each installment of the severance payments and
benefits shall be made on the dates and terms set forth in this Agreement.

 

(d)          If, as of the date of the Executive's “separation from service”
from the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

 

(i)           Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the short-term deferral period (as defined in Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-l(b)(4) to the maximum extent permissible under
Section 409A; and

 

(ii)          Each installment of the severance payments and benefits due under
this Agreement that is not described in Section 7(d)(i) above and that would,
absent this subsection, be paid within the six-month period following the
Executive's “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Executive's death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Executive's
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1 (b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-l(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

 

(e)          The determination of whether and when the Executive's separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-l(h). Solely for purposes of this Section, “Company” shall include all
persons with whom the Company would be considered a single employer as
determined under Treasury Regulation Section 1.409A-l(h)(3).

 



 

 

(f)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Executive's lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.

 

(g)          Notwithstanding anything herein to the contrary, the Company shall
have no liability to the Executive or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.

 

Section 8.                Confidential Information. Employee agrees to enter
into the Company’s standard Employee Confidentiality and Proprietary Rights
Agreement (the “Confidential Information Agreement”). Employee’s receipt of any
benefits in connection with or following Employee’s termination will be subject
to Employee continuing to comply with the terms of Confidential Information
Agreement.

 

Section 9.                Cooperation; Other Documents; Non-Disclosure.

 

(a)          Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that took place while the Executive was employed
by the Company. The Executive’s reasonable cooperation in connection with such
claims or actions includes, but is not limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall reasonably cooperate with the Company in
connection with any investigation or review of any federal, state, or local
regulatory authority as any such investigation or review relates to events or
occurrences that took place while the Executive was employed by the Company. The
Company shall compensate Executive for his time spent, and reimburse the
Executive for any reasonable out-of-pocket expenses incurred, in connection with
the Executive’s performance of obligations pursuant to this Section 9(a).
Non-Disclosure. The Executive shall use his reasonable efforts to maintain the
confidentiality of the terms of this Agreement to the extent permitted by law,
but the Executive may disclose the terms to his immediate family members and to
his legal, tax, and other advisors.

 

Section 10.            Arbitration of Disputes.

 

(b)          Scope of Arbitration Requirement. The Executive hereby waives his
right to a trial before a judge or jury and agrees to arbitrate before a neutral
arbitrator skilled in hearing similar disputes any and all claims or disputes
arising out of this Agreement and any and all claims arising from or relating to
his employment, including but not limited to claims against any current or
former employee, director, or agent of the Company, claims of wrongful
termination, retaliation, discrimination, harassment, breach of contract
(including but not limited to disputes pertaining to the formation, validity,
interpretation or effect of this Agreement), breach of the covenant of good
faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, or claims regarding commissions, stock options or bonuses, infliction
of emotional distress, or unfair business practices (each an “Arbitrable
Dispute”). Arbitration is the exclusive remedy for any Arbitrable Dispute,
instead of any court or administrative action, unless the waiver of a certain
court or administrative action is prohibited by law.

 



 

 

(c)           Procedure. Any arbitration will be administered by the American
Arbitration Association (“AAA”) and the neutral arbitrator will be selected in a
manner consistent with AAA’s National Rules For The Resolution of Employment
Disputes (“Applicable Arbitration Rules”). Any arbitration under this Agreement
must be conducted in the Commonwealth of Pennsylvania, and the arbitrator must
administer and conduct the arbitration in accordance with the Applicable
Arbitration Rules, except that (i) the arbitrator must allow for the discovery
authorized by the Pennsylvania Rules of Civil Procedure or the discovery that
the arbitrator decides is necessary for the Parties to vindicate their
respective claims or defenses, and (ii) presentation of evidence will be
governed by the Pennsylvania Rules of Evidence. Within a reasonable time after
the conclusion the arbitration proceedings, the arbitrator shall issue a written
decision and must include the findings of fact and law that support that
decision. The arbitrator has the power to award any remedies available under
applicable law, and the arbitrator’s decision is final and binding on both
Parties, except to the extent applicable law allows for judicial review of
arbitration awards.

 

(d)          Costs. The Company shall bear all the costs of arbitration, except
that the Executive shall pay the first $125.00 of any filing fees associated
with any arbitration the Executive initiates. Both Parties are responsible for
their own attorneys’ fees, and the arbitrator may not award attorneys’ fees
unless a statute or contract at issue specifically authorizes such an award.

 

(e)          Applicability. This Section 10, does not apply to (i) workers’
compensation or unemployment insurance claims or (ii) claims concerning
ownership, validity, infringement, misappropriation, disclosure, misuse, or
enforceability of any confidential information, patent right, copyright, mask
work, trademark, or any other trade secret or intellectual property held or
sought by either the Executive or the Company.

 

(f)           Remedy. Should any party institute any legal action or
administrative proceeding against the other with respect to any claim waived by
this Agreement or pursue any Arbitrable Dispute by any method other than as set
forth above, except to enforce the arbitration provisions and as expressly
provided for in this Section 9, the responding party is entitled to recover from
the initiating party all damages, costs, expenses, and attorneys’ fees incurred
as a result of that action.

 

Section 11.            Consent to Jurisdiction. To the extent that any court
action is initiated to enforce Section 10 of this Agreement, the Parties hereby
consent to the jurisdiction of any state court in the Commonwealth of
Pennsylvania and any U.S. District Court sitting in the Commonwealth of
Pennsylvania. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 



 

 

Section 12.            Integration. This Agreement, together with the Share
Repurchase Agreement and the Confidential Information Agreement executed
concurrently herewith, constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements between
the Parties concerning such subject matter, but any indemnification agreement
between the Parties, and all plans and agreements related to stock options and
other stock-based awards held by the Executive remain in full force and effect
except to the extent specifically modified by this Agreement. Without limiting
the foregoing, the parties agree that any employment agreement, other than this
Agreement, existing between the Parties as of the date hereof is hereby
terminated and shall be of no force of effect.

 

Section 13.            Withholding. All payments made by the Company to the
Executive under this Agreement will be net of any tax or other amounts required
to be withheld by the Company under applicable law. Nothing in this Agreement is
to be construed to obligate the Company to design or implement any compensation
arrangement in a way that minimizes tax consequences for the Executive.

 

Section 14.            Successor to the Executive. This Agreement inures to the
benefit of and is enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees, and legatees. If the
Executive dies after his termination of employment but prior to the completion
by the Company of all payments due him under this Agreement, the Company shall
continue the payments to the Executive’s beneficiary designated in writing to
the Company prior to his death (or to his estate, if the Executive fails to make
such a designation).

 

Section 15.            Enforceability. If any portion or provision of this
Agreement is declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of that
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected by that declaration, and
each portion and provision of this Agreement will continue to be valid and
enforceable to the fullest extent permitted by law.

 

Section 16.            Survival. The provisions of this Agreement survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the intent of the Parties as
expressed in this Agreement.

 

Section 17.            Waiver. No waiver of any provision of this Agreement is
effective unless made in writing and signed by the waiving party, and, in the
case of the Company only after the waiver has been specifically approved by the
Board. The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, will not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 



 

 

Section 18.            Notices. Any notices, requests, demands, and other
communications provided for by this Agreement are sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to the Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention to the
Corporate Secretary.

 

Section 19.            Amendment. This Agreement may be amended or modified only
by a written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

Section 20.            Governing Law. This is a Pennsylvania contract and is to
be construed under and be governed in all respects by the laws of the
Commonwealth of Pennsylvania without giving effect to the conflict of laws
principles of that state.

 

Section 21.            Counterparts. This Agreement may be executed in any
number of counterparts, and by each party on separate counterparts, each of
which counterparts, when so executed and delivered is to be taken to be an
original; but those counterparts together constitute one and the same document.
PDF, facsimile, scanned, and electronic signatures have the same legal effect as
original ink signatures.

 

Section 22.            Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken place.
Failure of the Company to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession is a material breach of this Agreement.

 

Section 23.            Voluntary Nature of Agreement. The Executive acknowledges
and agrees that he is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. The Executive further
acknowledges and agrees that he has carefully read this Agreement and that he
has asked any questions needed for him to fully understand the terms,
consequences, and binding effect of this Agreement. The Executive agrees that he
has been provided an opportunity to seek the advice of an attorney of his choice
before signing this Agreement.

 

[Signature Page Follows]

 

 

 

 



 

 

The Parties are executing this Executive Agreement as of the date set forth in
the introductory paragraph.


 

 

ONCORE BIOPHARMA, INC.

 

By: /s/ Mark Murray                                           

 

Printed Name: Mark Murray

 

Title: Chief Executive Officer

 

EXECUTIVE

 

/s/ Patrick T. Higgins                                          

Printed Name: Patrick T. Higgins

 

 

 

 

 

 

[Signature Page to Executive Employment Agreement]

 



 

 

EXHIBIT A

 

GENERAL RELEASE LANGUAGE

 

The Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys, and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit, and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company, and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, causes
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies, and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from the Executive’s employment with the
Company or the termination of that employment. This release specifically
includes without limitation any claims arising in tort or contract, any claim
based on wrongful discharge, any claim based on breach of contract, any claim
arising under federal, state or local law prohibiting race, sex, age, religion,
national origin, handicap, disability, or other forms of discrimination, any
claim arising under federal, state, or local law concerning employment
practices, and any claim relating to compensation or benefits. This specifically
includes, without limitation, any claim that the Executive has or has had under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Americans with Disabilities Act, as amended, and
the Employee Retirement Income Security Act of 1974, as amended. It is
understood and agreed that the waiver of benefits and claims contained in this
section does not include a waiver of the right to payment of any vested,
nonforfeitable benefits to which the Executive or a beneficiary of the Executive
may be entitled under the terms and provisions of any employee benefit plan of
the company which have accrued as of the Date of Termination, and does not
include a waiver of the right to benefits and payment of consideration to which
the Executive may be entitled under this Agreement or any of the agreements
contemplated by this Agreement (including the indemnification agreement and the
stock option agreement). The Executive acknowledges that he is entitled to only
the severance benefits and compensation set forth in this Agreement, and that
all other claims for any other benefits or compensation are hereby waived,
except those expressly stated in the preceding sentence.

 

The Executive hereby acknowledges his understanding that under this Agreement he
is releasing any known or unknown claims he may have.

 

The Executive expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
his release of claims.

 

 

 